DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 17, 2020 has been considered by the examiner. However, the listed reference has been lined through because it was already cited by the examiner in the list of references provided October 7, 2020.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation in claim 7 of a keyboard membrane “including a magnetic field” is indefinite because a magnetic field is not a structural element and therefore it is unclear how the membrane can include the field. It is clear from the disclosure that applicant’s invention causes a magnetic field to be generated on the keyboard membrane, however this is not the same as “including” the magnetic field. It is suggested that applicant reword the claim to more directly reflect the nature of applicant’s invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purcocks. (US 2006/0011458)
	With respect to claim 1, Purcocks teaches a keyboard dome (12), comprising: a dome with an exterior surface including a lower exterior surface and a base (16) that rests on a keyboard membrane (par. 186, Figs. 1-2); and a magnetic engaging means to guide the dome to the keyboard membrane. (par. 49) Although Purcocks does not explicitly teach a metal magnetic pad on the lower exterior surface of the dome to magnetically guide the dome to a particular location on a keyboard membrane via a magnetic field generated at the particular location, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Purcocks to include a metal magnetic pad and a generated magnetic field as claimed as a simple structural solution to provide the disclosed functionality.
	With respect to claim 2, Purcocks, as modified, teaches the metal magnetic pad is non- removably coupled to the first exterior surface of the dome to prevent the dome from being inadvertently removed from the keyboard membrane when the dome is guided and coupled to the keyboard membrane via the metal magnetic pad.
With respect to claim 3, Purcocks, as modified, teaches the metal magnetic pad covers a portion of the first exterior surface.
With respect to claim 4, Purcocks, as modified, teaches the metal magnetic pad is substantially less thick than the first exterior surface.

With respect to claim 7, Purcocks teaches an apparatus, comprising: a keyboard membrane; and a keyboard dome (12) positioned on a particular location of the keyboard membrane (par. 186, Figs. 1-2), wherein the keyboard dome comprises a magnetic engaging means to guide the keyboard dome to the particular location of the keyboard membrane. (par. 49) Although Purcocks does not explicitly teach the metal magnetic pad on a lower exterior surface of the keyboard dome to magnetically guide the keyboard dome to the particular location of the keyboard membrane having a magnetic field, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Purcocks to include a metal magnetic pad and a generated magnetic field as claimed as a simple structural solution to provide the disclosed functionality.
With respect to claim 8, Purcocks, as modified, teaches the metal magnetic pad is positioned on the lower exterior surface of the keyboard dome to contact and non-removably couple the keyboard dome to the particular location of the keyboard membrane.
With respect to claim 11, Purcocks teaches a method, comprising: selectively generating a magnetic field on a particular location of a keyboard membrane to attract a keyboard dome; and magnetically guiding the metal magnetic pad of the keyboard dome to the particular location of the keyboard membrane. (par. 49) Although Purcocks does not explicitly teach the metal magnetic pad located on a lower exterior surface of the keyboard dome, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Purcocks to include a metal magnetic pad as claimed as a simple structural solution to provide the disclosed functionality.

s 9-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purcocks. In view of Yeh (US 6,614,364)
With respect to claim 9, Purcocks teaches all that is claimed, as in the above rejection, except wherein the keyboard membrane comprises a membrane cover placed on the keyboard membrane, wherein the membrane cover comprises a guiding opening.
Yeh teaches a keyboard membrane (membrane circuit board 36) having a membrane cover placed on the keyboard membrane, wherein the membrane cover comprises a guiding opening. (col. 2, line 55 – col. 3, line 6, Fig. 3)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Purcocks to include a membrane cover, as taught by Yeh, in order to assist in aligning the domes with the membrane.
With respect to claim 10, Purcocks, as modified by Yeh, teaches wherein the membrane cover comprises a plurality of guiding openings to guide a plurality of keyboard domes to a respective location of the keyboard membrane.
With respect to claim 12, Purcocks teaches all that is claimed, as in the above rejection, except wherein the method includes: providing a first membrane cover including a guiding opening to guide the keyboard dome to the particular location of the keyboard membrane via the guiding opening; and placing the first membrane cover on the keyboard membrane such that the particular location is exposed to the keyboard dome via the guiding opening.
Yeh teaches a method including providing a first membrane cover including a guiding opening to guide the keyboard dome to the particular location of the keyboard membrane via the guiding opening; and placing the first membrane cover on the keyboard membrane such that the particular location is exposed to the keyboard dome via the guiding opening. (col. 2, line 55 – col. 3, line 6, Fig. 3)

With respect to claim 13, Purcocks, as modified by Yeh, teaches magnetically guiding the metal magnetic pad of the keyboard dome to the particular location of the keyboard membrane via the guiding opening of the membrane cover.
With respect to claim 14, although Purcocks, as modified by Yeh, does not explicitly teach the method includes providing a second membrane cover for another keyboard dome with a different shape, wherein the second membrane cover includes a guiding opening of a different shape and/or positioned on a different location of the second membrane cover to guide the particular keyboard dome with a variety of different shapes to a respective location of the keyboard membrane, this would be an obvious addition to the method, as it is well-known to provide keys and domes having a variety of shapes and sizes.
With respect to claim 15, Purcocks, as modified by Yeh, simultaneously guiding a plurality of keyboard domes to a respective location of the keyboard membrane.

Response to Arguments
Applicant's arguments filed December 2, 2020 have been fully considered but they are not persuasive.
In response to applicant’s argument that the Purcocks reference does not teach or suggest a metal magnetic pad on a lower exterior surface of a dome, or magnetically guiding the dome to a particular location on a keyboard membrane via a magnetic field generated at the particular location on the keyboard membrane, the examiner respectfully disagrees.
Although Purcocks does not explicitly teach the details of the magnetic metal pad or the generated magnetic field, the teachings of Purcocks, combined with the knowledge of one 
As applicant describes, Purcocks teaches a detailed, non-magnetic mechanism for placing a keyboard dome at a particular location on a keyboard membrane. Purcocks further teaches, in paragraph 49, that magnetic means may be used for engaging the keyboard dome. 
The use of a magnetic metal pad and a magnetic field to attract the magnet is well-known in a wide variety of applications, from key actuation to refrigerator door decoration. Accordingly, it would have been obvious to one having ordinary skill in the art to apply these principles to the mechanism of Purcocks in order to provide the disclosed magnetic engaging means and to more accurately place the keyboard domes in a particular location on the keyboard membrane.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILL E CULLER/            Primary Examiner, Art Unit 2853